 1
 2
 3
 4
 5
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    Case No.: 18cr4667-W
                                                  JUDGMENT AND
11               Plaintiff,                       ORDER GRANTING
                                                  UNITED STATES' MOTION TO
12         V.                                     DISMISS THE INDICTMENT
                                                  WITHOUT PREJUDICE
13   ALEJANDRO PEREZ,
14               Defendant.
15
16
17        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the Indictment
18 against Defendant Alejandro Perez be dismissed without prejudice.

19
20        DATED:     9/4-)1~
21
22                                            United States District Judge
23
24
25
26
27
28
